PER CURIAM.
hThe State of Louisiana invokes the appellate jurisdiction of this court, pursuant to La. Const, art. V, § 5(D), on the ground the district court has declared Act 1 of the 2012 Regular Session unconstitutional. Specifically, the district court ruled the Act violated the single object provision of La. Const. Art. Ill, § 15(A) and (C).
Pretermitting the merits of the appeal, we find the parties and the district court did not have the benefit of our recent opinion in Louisiana Federation of Teachers v. State of Louisiana, 13-0120, 13-0232, 13-0350 (La.5/7/13), 118 So.3d 1033, 2013 WL 1878913. Because our opinion clarifies the law in this area, we conclude it would be beneficial to remand the case to the district court for reconsideration of its ruling in light of our opinion, after appropriate briefing and argument by the parties.
Accordingly, without reaching the merits, we vacate the judgment of the district court. The case is remanded to the district court for further proceedings.